DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 10/13/20 and 03/23/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 10/13/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 8-19, 27-28, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US 6866541 B2).
	With respect to claim 1, Barker et al. (figures 1-5) disclose a patch panel (100) for a distribution frame (500), the patch panel (100) comprising a frontside interface (2) having an insertion for plural optical connectors (300, 400) arranged in a frontside row (see figure 3); a backside interface (see figure 3) having an insertion for plural optical connectors (300, 400) arranged in a backside row (figure 3); and the backside row is orientated angularly to the frontside row (see figure 3).  
	With respect to claim 2, Barker et al. (figures 1-5) disclose the patch panel, further comprising plural optical connectors (300, 400) that are inserted in one of more insertions of the frontside interface (figure 3).
	With respect to claim 3, Barker et al. (figures 1-5) disclose the patch panel, wherein the backside interface is connected to the frontside interface by a first side section (140) and by a second side section (210).
	With respect to claim 4, Barker et al. (figures 1-5) disclose the patch panel, wherein the patch panel has a main frame supporting (110, 130, 200) the frontside interface and the backside interface (figure 3). 
	With respect to claim 5, Barker et al. (figures 1-5) disclose the patch panel, further comprising: a mounting frame (130) for mounting the patch panel (100) to the distribution frame (500).
 	With respect to claim 8, Barker et al. (figures 1-5) disclose the patch panel, wherein the second side section (210) connecting the backside interface to the frontside interface has a chamfered or curved section (see figure 3).  
	With respect to claim 9, Barker et al. (figures 1-5) disclose the patch panel, wherein the main frame has a first portion (110) that supports the frontside interface; and the main frame has a second portion (200) that supports the backside interface (figure 3).
	With respect to claim 10, Barker et al. (figures 1-5) disclose the patch panel, wherein the first portion (110) of the main frame is extendable from, the second portion (200) of the main frame. 
	With respect to claim 11, Barker et al. (figures 1-5) disclose the patch panel, wherein the backside row can receive as many connectors (300, 400) as the frontside row (see figures 3-4).
	With respect to claim 12, Barker et al. (figures 1-5) disclose the patch panel, wherein the backside row is oriented in an angle (Φ) relative to the front side row (figure 2 and column 3, lines 43-50). 
	With respect to claim 13, Barker et al. (figures 1-5) disclose the patch panel, wherein the frontside row extends linearly (see figure 3).
	With respect to claim 14, Barker et al. (figures 1-5) disclose the patch panel, wherein one of the optical connectors (300, 400) is a hybrid electrical/optical connector (column 4, lines 9-13).  
	With respect to claim 15, Barker et al. (figures 1-5) disclose the patch panel, wherein the plural optical connectors (300, 400) of the frontside interface (figure 3) and/or of the backside interface (figure 3) are arranged in a common cassette (see figure 3). 
	With respect to claim 16, Barker et al. (figures 1-5) disclose the patch panel, wherein the cassette (figure 3) has at least one backside port (figure 3), and the at least one backside port is connected to all of the optical connectors (300, 400) of the respective cassette (figure 3). 
	With respect to claim 17, Barker et al. (figures 1-5) disclose the patch panel, further comprising: two cassettes, and the two cassettes are arranged next to each other one another in a respective row (figure 3).  
	With respect to claim 18, Barker et al. (figures 1-5) disclose the patch panel, wherein that the frontside interface (figure 3) and/or the backside interface (figure 3) has one or more slots (120) a slot for the insertion of one or more of the cassettes (see figure 3).  
	With respect to claim 19, Barker et al. (figures 1-5) disclose the patch panel, wherein the connectors (300, 400) of the frontside interface (figure 3) and/or of the backside interface are arranged in plural levels (figure 5).  
	With respect to claim 27, Barker et al. (figures 1-5) disclose a distribution frame (500) for a data center, comprising a patch panel (100) of a first type, the patch panel (100) of the first type having a frontside interface (see figure 3) with insertions (120) for optical connectors (300, 400) arranged in a frontside row (figure 3) and a backside interface (figure 3) with insertions (120) for optical connectors (300, 400) arranged in a backside row (figure 3), and the backside row of insertions (figure 4) is orientated angularly relative to the frontside row of insertions (see figures 3-5).  
	With respect to claim 28, Barker et al. (figures 1-5) disclose the distribution frame, wherein one of the patch panels (100) of the first type, and a second patch panel (100) form a group of two patch panels (100) which are arranged in a same slot in the distribution frame (500).  
	With respect to claim 34, Barker et al. (figure 5) disclose the patch panel, further comprising: plural optical connectors (300, 400) that are inserted in one of more insertions of the backside interface (figure 5).	
	With respect to claim 36, Barker et al. (figure 3) disclose the patch panel, wherein the backside row extends linearly (see figure 3).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    409
    643
    media_image1.png
    Greyscale

Cassette                Backside interface                      Frontside interface
									Frontside Row
					Backside row     

Backside port

		
    PNG
    media_image2.png
    657
    466
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 6-7, 20-26, 29, 33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barker et al. (as cited above) in view of Denovich et al. (US 7070459 B2).
With respect to claims 6-7, 29 and 35, Barker et al. (figures 1-5) substantially disclose all the limitations of claimed invention except the main frame is pivotable relative to the mounting frame about a main rotation axis, wherein the main rotation axis is located at the frontside interface and wherein one of the patch panels of the group of two patch panels, are pivotable relative to and/or extendable from the distribution frame.  
However, Denovich et al. teach a device including the main frame (514) is pivotable relative to the mounting frame (512) about a main rotation axis (J), wherein the main rotation axis (J) is located at the frontside interface (see figure 17) and wherein one of the patch panels (514) of the group of two patch panels, are pivotable relative to and/or extendable from the distribution frame (figure 17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barker et al. to include the above features (accordance with the teaching of Denovich) for the purpose of permitting the arcuate rotation of the patch panel (column 9, lines 25-26).
With respect to claims 20-24 and 33, Barker et al. (figures 1-5) disclose the patch panel further comprising an access port (column 4, lines 24-26) for a trunk cable (540) of the distribution frame (500), a guiding member (530) for directing the trunk cables to the to a main rotation axis (RA) of the main frame so that the trunk cable and/or trunk cable connectors are not subjected to a mechanical load when the frontside and backside interfaces are pivoted relative to the mounting frame, further comprising a distribution unit for distribution of conductors of the trunk cable to the backside ports of cassettes, and further a cable bridge (530) to receive the trunk cable and conductors of the trunk cable at a first level, and for guiding patch cables (540) for connecting one or more of the connectors at a second level (figures 4-5). 
Barker et al. do not explicitly disclose the trunk cable and a distribution unit for distribution of conductors of the trunk cable to the backside ports of cassettes, and further a guiding patch cables for connecting one or more of the connectors at a second level.
However, Denovich et al. teach (figures 12 and 17) a device including the trunk cable (321) and a distribution unit (329) for distribution of conductors of the trunk cable (321) to the backside ports of cassettes (494), and further a guiding patch cables (497) for connecting one or more of the connectors at a second level (figure 10 and 12). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barker et al. to include the above features (accordance with the teaching of Denovich) for the purpose of providing a cable management system for interconnecting fiber optic cables (column 1, lines 6-8).
With respect to claims 25-26, Barker et al. (figures 1-5) substantially disclose all the limitations of claimed invention except the main frame defines has at least one opening for guiding cables to adjacent patch panels in the distribution frame and a guiding track for guiding patch cables from the backside to the frontside interface.
However, Denovich et al. (figure 6) teach a device including the main frame (14) defines has at least one opening (110) for guiding cables to adjacent patch panels in the distribution frame (figure 6 and column 7, lines 1-3) and a guiding track (82, 93 and 110) for guiding patch cables from the backside to the frontside interface (figures 6 and 10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barker et al. to include the above features (accordance with the teaching of Denovich) for the purpose of securing the cables in optical fiber connectors (column 7, lines 1-3).
12.	Claims 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barker et al. (as cited above).
With respect to claim 30, Barker et al. (figure 1-5) substantially disclose all the limitations of the claimed invention except the backside row has more connectors than the frontside row.  
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barker to form a patch panel having the backside row has more connectors than the frontside row as claimed, because the dimensions can be varied depending upon the device in a particular application.
With respect to claims 31-32, Barker et al. (figure 1-5) substantially disclose all the limitations of the claimed invention except the backside row is oriented in an angle between about 50 and 850 and of 22.50 relative to the frontside row.  
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barker to form a the backside row is oriented in an angle between about 50 and 850 and of 22.50 relative to the frontside row as claimed, because the dimensions can be varied depending upon the device in a particular application.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grasser (US 5567178 A) disclose patch panels.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874